DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on April 3, 2017. 

Status of Claims
This action is in reply to the communication filed on June 24, 2022.
Applicant’s election of Group I, drawn to a lengthy body in the reply filed on June 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for manufacturing of a lengthy body, there being no allowable generic or linking claim.
Claims 1 – 10 and 13 – 15 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on October 2, 2019 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 10 and 13 – 15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a lengthy body.” This renders the claim indefinite because it is unclear what would constitute “a lengthy body.” Paragraph [0008] of the specification as published is not interpreted as a definition as allowed by MPEP 2111.01(IV)A because the inventor has not defined the term with “reasonable clarity and precision.” Examiner notes that [0008] talks about “an elongated body,” and then proceeds to provide examples and preferred embodiments, none of which are seen as sufficient to provide a clear limits on the claim language.
For examination purposes the claims are interpreted to encompass any article where one dimension is longer than another dimension.
Claims 2 – 10 and 13 – 15 are rejected as being dependent on claim 1.
Claims 5 – 9 use the word “preferably” throughout. This renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP §2173.05(d).  In claims 6, 8, and 9 the word “preferably” precedes a narrower range of values for a claimed property than what is initially claimed. It is unclear whether the feature is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  See MPEP §2173.05(c).
For examination purposes, the limitations following the words “preferably” are not interpreted as being required by the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 5, 7 - 9 and 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Verdaasdonk (US20150093950A1) in view of Smeets (WO2011154383A1).
Verdaasdonk teaches a yarn comprising polymeric fibers and a filler (Abstract). As per claims 1, 5, and 8 – 9, Verdaasdonk teaches:
A lengthy body (Abstract: “The invention relates to a yarn comprising polymeric filaments and/or polymeric staple fibers containing a filler, wherein said filler is a plurality of fibrils.” A yarn is interpreted as a lengthy body as it has one dimension that is longer than another. Furthermore, multifilament yarns are defined as a lengthy body in [0008] of the application as published.)
Comprising high performance polyethylene fibers ([0014]: “It is preferred that the polymer used in the present invention is a polyolefin… most preferably an UHMWPE.” In [0025] of the instant application as published, UHMWPE is taught to be a preferred high performance polyethylene.)
Comprising a hard component ([0011]: “Preferably, the fibrils used in accordance to the invention are hard fibrils.”)
The hard component having a Mohs hardness of at least 2.5 ([0011]: “Preferably the material that is used to produce the hard fibrils has a Moh’s hardness of at least 2.5.”)
Verdaasdonk does not teach:
The lengthy body comprising a polymeric resin
Wherein the polymeric resin is a homopolymer of ethylene or propylene or is a copolymer of ethylene and/or propylene
Wherein the polymeric resin has a density as measured according to ISO 1183-2004 in the range of 870 to 930 kg/m3
Wherein the polymeric resin has a melting temperature in the range from 40 to 140°C
Wherein the polymeric resin has a heat of fusion of at least 5 J/g
Wherein the polymeric resin is a coating on the HPPE fibers comprising the hard component having a Mohs hardness of at least 2.5
Wherein the amount of polymeric resin in the lengthy body is from 1 to 20 wt%, whereby the weight percentage is the weight of the polymeric resin relative to the total weight of the lengthy body
Smeets teaches high modulus polyethylene yarns, which is similar to the material in the yarns of Verdaasdonk, that are coated with a plastomer (Abstract). The protective plastomeric coatings protect the yarns from external influences and abrasion (Page 1, Lines 8 – 10). Smeets teaches that the plastomer is a copolymer of ethylene or propylene with a density between 870 to 930 kg/m3 as measured according to ISO1183 (Abstract), and a melting point between 70 to 120°C (Page 2, Lines 20 – 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the yarns of Verdaasdonk with a polymeric coating having the claimed composition, density, and melting temperature motivated by the desire to predictably protect the yarn from external influences and abrasion as taught by Smeets (Page 1, Lines 8 – 10). 
Regarding the amount of polymeric resin relative to the total weight of the lengthy body, Smeets teaches that the coating can be deposited with a thickness between 0.1 to 20 mm (Page 8, Lines 7 – 10). As the coating provides protection from external influence and abrasion (Page 1, Lines 8 – 10), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of polymeric resin relative to the total weight of the lengthy body such as to that within the range claimed, to provide more or less protection and abrasion resistance as required by the application.
Regarding the claimed heat of fusion, Smeets appears silent with respect to the heat of fusion of the polymeric coating. However, Smeets teaches a polymeric coating with substantially similar composition, density and melting point as claimed. Furthermore, Smeets teaches that the plastomeric coatings are semi-crystalline (Abstract), which is similar to the polymeric resin in the instant invention (See [0051] of the application as published). Therefore, the property of heat of fusion is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
As per claim 2, Verdaasdonk teaches:
Wherein the hard component is hard particles and/or hard fibers (Verdaasdonk teaches that the hard fillers are fibrils ([0011]).)
As per claim 3, Verdaasdonk teaches:
Wherein the HPPE fibers comprising the hard component having a Mohs hardness of at least 2.5 are continuous filaments or staple fibers ([0013]: “The yarns according to the invention may contain polymeric filaments or polymeric staple fibers.” In [0009], Verdaasdonk teaches that filaments are fibers with continuous lengths.)
As per claim 4, Verdaasdonk teaches:
Wherein the HPPE fibers comprising the hard component having a Mohs hardness of at least 2.5 are prepared by a melt spinning process, a gel spinning process or a solid-state powder compaction process. ([0018]: “If UHMWPE is used as the polymer in accordance with the invention, the inventive yarn is preferably produced by a gel spinning process.” Further, Examiner notes that claim 4 is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). As Verdaasdonk teaches gel spinning, which is one of the processes claimed, it meets the claimed limitations.)
As per claim 7, Verdaasdonk teaches:
Wherein the HPPE fibers comprise ultra-high molecular weight polyethylene ([0014]: “It is preferred that the polymer used in the present invention is… an ultrahigh molecular weight polyethylene.”)
As per claim 13, Verdaasdonk teaches:
A fabric comprising the lengthy body ([0020]: “The inventive yarns can be used in a plethora of applications, i.e. fabrics…”)
As per claim 14, Verdaasdonk teaches:
A garment comprising the fabric ([0020]: “The inventive yarns can be used in a plethora of applications e.g. … gloves and other protective apparel.”)
As per claim 15, Verdaasdonk teaches:
Wherein the garment is a glove ([0020]: “The inventive yarns can be used in a plethora of applications e.g. … gloves and other protective apparel.”)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Verdaasdonk (US20150093950A1) in view of Smeets (WO2011154383A1) as applied to claims 1 - 5, 7 - 9 and 13 - 15 above, and further in view of Mencke (US20140342109A1).
As per claim 6, the prior art combination teaches UHMWPE fibers. The prior art combination does not explicitly teach:
Wherein the HPPE fibers comprising the hard component having a Mohs hardness of at least 2.5 have a tenacity of at least 0.5 N/tex
Mencke teaches filaments of UHMWPE that are obtained by gel spinning ([0018]), which is the same composition and process as taught by the prior art. Mencke teaches that these filaments have a tenacity of at least 3.9 N/tex (Abstract), and that these filaments have an optimum tenacity even when increasing the number of filaments in a yarn ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fibers of Mencke, with the claimed tenacity, motived by the desire to predictably produce yarns where the tenacity is optimized even in a multi-filament yarn. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Verdaasdonk (US20150093950A1) in view of Smeets (WO2011154383A1) as applied to claims 1 - 5, 7 - 9 and 13 - 15 above, and further in view of Dirks (US8022160B2).
As per claim 10, the prior art combination teaches a yarn with a coating. The prior art combination does not explicitly teach:
Wherein the polymeric resin comprises an ethylene acrylic acid copolymer
Dirks teaches fibers made from UHMWPE (Abstract). Dirks teaches that these fibers can be coated with compositions to enhance the integrity and strength of the product ([0033]), which is similar to the goal of the prior art coating. Dirks teaches that these compositions include ethylene-acrylic copolymers ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the coating of Smeets for the coating of Dirks, motivated by the desire to predictably provide a coating that enhances the integrity and strength of the product, as taught by Dirks ([0033]).

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789